Citation Nr: 1451226	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to June 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida Department of Veteran's Affairs (VA) Regional Office (RO).  New evidence has been added to the record that has not been considered in an adjudication at the Agency of Original Jurisdiction (AOJ).  In November 2014, the Veteran's representative submitted a waiver of initial AOJ consideration of such evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On August 2010 VA examination, the VA examiner noted the Veteran reported difficulty walking 75 yards with a cane in his right hand and that his activities in his daily life were limited.  The examiner noted the Veteran was very difficult to examine, but that anterior and posterior cruciate ligament stability, medial and lateral collateral ligament stability, and Lachmann and McMurray tests appeared to be negative.  On examination, the examiner noted that the Veteran could not actively or passively extend his right knee beyond 45 degrees and there was resistance when attempting to passively extend his right knee to 90 degrees of flexion.  The examiner noted that the Veteran's subjective complaints seemed disproportionate to the objective range of motion findings and that it appeared that the results were unreliable or inconsistent given the Veteran's ability to extend his right knee to 0 degrees and ambulate with a cane in his right hand (offloading his left knee). 

The Board notes that the August 2010 examiner reported difficulty examining the Veteran and range of motion testing was unclear causing the report to include results based, at least in part, on the examiner's beliefs and/inferences.  On July 2014 VA examination (of the Veteran's left knee, which is not at issue herein) he appeared more willing to facilitate an accurate assessment of ranges of knee motion.  Furthermore, VA treatment records received show ongoing right knee treatment, which suggests there may have been worsening.  Given the noted unreliability and inconsistency in the August 2010 VA examination findings, and in light of the length of the intervening period since that examination and ongoing VA treatment on the interim, a contemporaneous examination to assess the current severity of the right knee disability to clarify the related disability picture is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran is reminded that while VA has a duty to assist him in the development of his claim, he has a concomitant duty to cooperate.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Records of ongoing VA treatment are constructively of record, may contain pertinent information, and must be secured.

The case is REMANDED for the following:

1.  The AOJ should secure for the record updated (i.e., not already associated with the record) complete clinical records of all VA evaluations and treatment the Veteran has received for his right knee disability.

2.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected right knee disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examination must include range of motion studies, with notation of any further limitations due to such factors as pain, use, fatigue, weakness, etc. The examiner should also ascertain whether there is subluxation or instability (and if so, their severity), and comment on related functional limitations.  

The examiner should include rationale with any opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

